Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2017/0251250) in view of Mitra (US 2017/0264951).

Regarding claim 1, 12, Lee discloses A method comprising: detecting, by a computing system, that query fingerprint data representing frames of video content being rendered by a media presentation device matches reference fingerprint data representing frames of multiple channels of video content, including detecting that the query fingerprint data matches multiple instances of reference fingerprint data each representing frames of a different respective channel in the multiple channels of video content ([0056-0066], fig. 3 the query fingerprint matches multiple reference fingerprints that represent multiple channels); and 
responsive to at least the detecting that the query fingerprint data representing the frames of the video content being rendered by the media presentation device matches the reference fingerprint data representing the frames of the multiple channels of video content, configuring the media presentation device with channel-icon fingerprint data representing channel icons of the multiple channels of video content, to enable the media presentation device to perform channel-icon fingerprint matching to determine which channel of the multiple channels is being rendered by the media presentation device ([0056-0066], fig. 3 channel icon is matched to determine the specific channel).
Lee does not specifically disclose wherein the channel-icon fingerprint data includes respectively for each channel in the multiple channels of video content, an indication of an in-frame region at which the channel presents a channel icon specific to the channel.
However, Mitra discloses wherein the channel-icon fingerprint data includes respectively for each channel in the multiple channels of video content, an indication of an in-frame region at which the channel presents a channel icon specific to the channel ([0095]).  It would have been obvious to incorporate the pre-defined region of Mitra into the system of Lee in order to have a consistent reference location for a channel icon fingerprint.
Regarding claim 2, 13, Lee discloses wherein configuring the media presentation device with the channel-icon fingerprint data comprises transmitting the channel-icon fingerprint data in a control message to the media presentation device, to cause the media presentation device to perform the channel-icon fingerprint matching to determine which channel of the multiple channels is being rendered by the media presentation device ([0062]).
Regarding claim 3,14,  Lee discloses wherein the channel-icon fingerprint data further includes, respectively for each channel in the multiple channels of video content, a reference channel-icon fingerprint representing the channel icon specific to the channel ([0062]).
Regarding claim 4, 15, Lee in view of Mitra discloses and wherein the channel-icon fingerprint data further includes, respectively for each channel in the multiple channels of video content, coordinates defining the in-frame region at which the channel presents the channel icon specific to the channel ([0062] of Lee, [0095] of Mitra).
Regarding claim 5, 16, Lee discloses wherein configuring the media presentation device with the channel-icon fingerprint data enables the media presentation device to generate query channel-icon fingerprints representing the in-frame regions at which the channels in the multiple channels of video content present their respective channel icons and to compare the generated query channel-icon fingerprints with the reference channel-icon fingerprints representing the channel icons specific to the multiple channels of video content, so as to determine which channel of the multiple channels is being rendered by the media presentation device ([0062]).
Regarding claim 6,17,  Lee discloses wherein the channel icon respectively of each channel in the multiple channels of video content has a respective channel-icon characteristic, the method further comprising, for at least one channel in the multiple channels of video content:
 determining a fingerprint-generation technique suitable for the respective channel-icon characteristic of the channel ([0031, 0062-0063]); and
including in the channel-icon fingerprint data an indication of the selected fingerprint- generation technique, to enable the media presentation device to apply the selected fingerprint- generation technique for generating the query channel-icon fingerprint representing the in-frame region at which the channel presents the  respective channel icon of the channel ([0031, 0062-0063]).
Regarding claim 7, Lee discloses after configuring the media presentation device with the channel-icon fingerprint data, receiving from the media presentation device a report of the channel that the media presentation device determined based on the channel-icon fingerprint data ([0031, 0062-0063]).
Regarding claim 8, Lee discloses taking action based on the determining of which channel of the multiple channels is being rendered by the media presentation device ([0006]).
Regarding claim 9, Lee discloses wherein taking the action comprises causing supplemental channel-specific content to be presented by the media presentation device in conjunction with the media content being rendered by the media presentation device ([0006]).
Regarding claim 10, Lee discloses wherein taking the action comprises causing the media presentation device to engage in dynamic ad insertion on the channel being rendered by the media presentation device ([0006]).
Regarding claim 11, Lee discloses wherein taking the action comprises recording presentation of the determined channel for use in a channel ratings system (claim 3).
Regarding claim 18, see the rejections of claims 7 and 8.
Regarding claim 19, see the rejection of claim 1.
Regarding claim 20, see the rejection of claims 3, 4 and 5.
Response to Arguments
Arguments are moot in view of new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL HYUN HONG whose telephone number is (571)270-1553. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL H HONG/Primary Examiner, Art Unit 2426